Citation Nr: 1531477	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-29 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1, 1980, to August 14, 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
January 2012 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in February 2014, at which time it was remanded to notify the Veteran that he may submit lay statements in support of his claim, make reasonable efforts to obtain any additional records identified by the Veteran as being relevant to his claim, provide an examination to determine whether he currently has a psychiatric disorder that is etiologically related to his period of active service, and readjudicate the matter on appeal.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence of record does not show that the Veteran currently has a psychiatric disorder that qualifies as a disease or injury for VA disability compensation purposes, or was incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in June 2011.

Pursuant to VA's duty to assist in the development of a claim, VA provided an examination in March 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Also coincident to VA's duty to assist the Veteran in substantiating his claim, VA associated with the Veteran's claims file his service treatment records (STRs), Army personnel file, VA treatment records, and records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(3).  To this point, the Board notes that correspondence dated November 1998, June 2004, August 2007, and May 2009 indicates that records of the Veteran's in-service outpatient treatment at Moncrief Army Hospital in Fort Jackson, South Carolina, could not be located.  The Veteran has asserted, however, that these records document treatment for diabetes mellitus.  Thus, they are not pertinent with regard to the present matter.

In addition, review of the record reveals that a complete copy of treatment records associated with the Veteran's SSA file has not been associated with his VA claims file.  However, the Veteran reported in January 2004 that he has only been treated at a VA medical facility since 1981 and there is no indication that the Veteran's VA treatment records are incomplete.  Thus, the Board finds that VA need not request treatment records from SSA, as they would be duplicative of evidence that is already of record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Merits of the Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).

However, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  When that is the case, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).

Notably, mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder, and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9 (2014).

In addition, VA compensation benefits are only available for alcohol or drug-related disability that arises secondary to or is caused by a primary service-connected disorder.  Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2014).

The Veteran's STRs include a September 1979 screening physical examination report in which the Veteran reported that he did not have at that time, and never had, a nervous condition.  Similarly, his September 1979 enlistment examination report indicates that his psychiatric system was normal at that time, and a contemporaneous report of medical history documents the Veteran's report that he did not have, and never had, "depression or excessive worry" and "nervous trouble of any sort."  In August 1980, he endorsed that he did not want a separation medical examination.

The Veteran's military personnel records document disciplinary problems such as talking in formation, abusive language, negative attitude, and poor performance.  An August 1980 Proposed Separation Action indicates that he was discharged for poor attitude and lack of motivation.

Overall, the Veteran's STRs and military personnel records do not show that he was diagnosed with a psychiatric disorder during service.

A postservice VA hospital summary dated May 1982 notes that the Veteran was discharged from service for "apparent mental deficiency" and indicates that he presented as alert, oriented, and somewhat slow.  The reporting clinician did not note any psychiatric diagnoses.  In September 1982, a psychologist evaluated the Veteran's intelligence, noting that he did not demonstrate fluctuations in mood or affect, or unusual difficulties with insight or judgment.  Again, neither a psychiatric diagnosis nor psychiatric abnormalities were noted.

A VA psychiatry record dated July 1993 documents a diagnosis of major depression.  VA inpatient treatment records dated July 1993 to February 2000 document polysubstance abuse, chronic alcohol abuse, antisocial traits, and a past history of depression.

March 2005 treatment notes document the Veteran's report that he has suffered from severe depression for over fifteen years, but the reporting clinician reported that it is likely that the Veteran's condition was dysthymia.

A VA mental health consultation note dated February 2012 documents diagnoses of moderate, recurrent major depressive disorder; alcohol dependence in full sustained remission, marijuana abuse, and nicotine dependence.

In March 2015, VA provided an examination and obtained an opinion regarding whether any currently diagnosed psychiatric disorders are etiologically related to service. The examiner diagnosed the Veteran with an unspecified depressive disorder, an unspecified personality disorder, and polysubstance dependence, in remission.

The examiner reported that the Veteran seems to have had a long history (even prior to his period of service) of substance abuse and personality disorder problems, and reported that the Veteran's in-service attitude and behavioral problems are consistent with the personality disorder condition and do not involve any problems with depression or anxiety.  The examiner also noted that the Veteran did not have mental health treatment until years later and that this treatment is likely related to
his substance abuse issues.  The examiner concluded therefore that it is less likely than not that the Veteran's current mental health condition, to include depression, began, had its onset during, or is causally related to his brief period of active service.  Because the examiner's ultimate conclusions were based upon a thorough review of the Veteran's medical history and he offered reasoned medical explanations to support his opinions, the Board finds that his opinions are adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.").

After careful review of the record, the Board finds that service connection for an acquired psychiatric disorder is not warranted because the evidence does not show that the Veteran developed a psychiatric disorder during service, or that a present psychiatric disorder was otherwise caused or aggravated by his period of active service.

With regard to the Veteran's substance abuse and personality disorder, which were reported as preexisting conditions, the Board notes that these conditions were not noted upon the Veteran's entry into service, and thus, he is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  The Board finds, however, that it need not consider whether there is clear and unmistakable evidence that these conditions preexisted service and were not aggravated by service as a basis for granting service connection.  See generally Wagner, 370 F.3d at 1096.  As noted previously, a personality disorder is not a disease or injury for VA compensation purposes and VA compensation benefits are only available for alcohol or drug-related disability that arises secondary to a service-connected disability, which the Veteran does not have.  38 C.F.R. § 4.9; Allen, 237 F.3d at 1370.  In addition, to the extent that the Veteran may have been discharged for mental deficiency, this condition is not a disease or injury for VA compensation purposes either.  38 C.F.R. § 4.9.

Although the Veteran has asserted that he has a psychiatric disorder that may be attributed to service, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the diagnosis and etiology of psychiatric disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether the Veteran has a psychiatric disorder that may be attributed to his service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder that had onset during active service, was caused or aggravated by active service, or qualifies as a disease or injury for VA compensation purposes.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


